                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

DERRICK C. RHODES, #219 646,                 )
                                             )
       Plaintiff,                            )
                                             )
       v.                                    ) CIVIL ACTION NO. 2:19-CV-366-WHA
                                             )
A.D.O.C.,                                    )
                                             )
       Defendant.                            )


                                           ORDER

       This case is before the court on a Recommendation of the Magistrate Judge entered on

November 27, 2019. Doc. 12. There being no timely objections filed to the Recommendation, and

after an independent review of the file, the Recommendation is ADOPTED, and it is hereby

       ORDERED that this case is DISMISSED without prejudice for failure of Plaintiff to

comply with the orders of the court and to prosecute this action.

       Final Judgment will be entered separately.

       Done, this 18th day of December 2019.



                                         /s/ W. Harold Albritton
                                      W. HAROLD ALBRITTON
                                      SENIOR UNITED STATES DISTRICT JUDGE
